DETAILED ACTION
The instant action is in response to application 13 Apr 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The title objection has been withdrawn.
The specification objection has been withdrawn. 
The 112 rejection has been withdrawn.
The double patenting rejection has been withdrawn.
The art-based rejections of claim 1 and 6 have been withdrawn.
Applicant’s arguments with respect to claim 20 have been considered but are not persuasive.  Applicant argues that there is no teaching or suggestion to provide a driver circuit per transistor switch.  Examiner respectfully disagrees.  First, when applicant describes the prior art of Fig. 6A and 6B, it is stated “Referring back to the converter circuit 600 of FIG. 6A, the gate driver circuits G1-G9 are shown in simplified block form coupled to respective switches M1-M9 and connected to output source and sink potentials.”  As such, a driver is being provided for each transistor.  As to the arguments regarding that “there is nothing AAPA and/or Li to teach or suggest that the ability to utilize either a converter block input (Vrec) or output (Vbus) as a power source to one circuit (unrelated to driver circuits) can be extended to selectively provide power to level shifter and gate-drive circuits within the converter circuit from selected nodes of the converter circuit (at least one of which is internal to the converter circuit, “being distinct from the input voltage node and the output voltage node of the converter circuit).”  The examiner does not understand this argument.  Using multiple connection points to provide energy is an expected advantage.  In addition to providing more power (which was stated in the prior and instant action) to the driver circuit, it may also add redundancy.  Expected advantages are one of the largest reasons for an obviousness rejection, and as such, the obviousness rejection is sustained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art (AAPA) in view of Li (US 2011/0122662).
As to claim 20, AAPA teaches A converter circuit having an input voltage node (Fig. 6A VX) and an output voltage node (Fig. 6A  VC5), and including: (a) a plurality of transistor switches (Fig. 6A, M2, M3); (b) a plurality (Fig. 6A  VC2, VC3) of voltage nodes, at least one such voltage node being distinct from the input voltage node and the output voltage node; and (c) a plurality (G2, G3) of driver circuits, each associated with a respective one of the plurality of transistor switches and including: (1) a level shifter (Fig. 6B, 612) and gate-drive  (Fig. 6B, 614) configured to convert an input switch signal (Fig. 6B, Vswi) having a first voltage to an output switch signal having a second voltage (Fig 6B, Vswo).
AAPA does not disclose a selector circuit, coupled to the level shifter and gate-drive and to a first voltage node of the converter circuit and to a second, different voltage node of the converter circuit, the selector circuit configured to selectively couple to the level shifter and gate-drive one of the first voltage node as a first output source potential or the second voltage node as a second output source potential.
Liu teaches a selector circuit (10), coupled to a first voltage node of the converter circuit (Vrec) and to and to a second, different voltage node (Vbus) of the converter circuit, the selector circuit configured to selectively couple to one of the first voltage node as a first output source potential or the second voltage node as a second output source potential (since the voltage drop across each diode should be the same, the selected voltage should always be the higher of the two values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of AAPA to use the power selection circuitry as disclosed in Lee to provide more power to the driver circuit.
	As to claim 22, AAPA in view of Li teaches   wherein the selector circuit is configured to self-select one of the first voltage node or the second voltage node to couple to the level shifter and gate- drive (Li, item 10).
Claims 21 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Li (US 2011/0122662) and Mayder (US 7348791).
As to claim 21, AAPA in view of Li does not teach wherein at least one input voltage selector is an analog multiplexor.
Mayder teaches wherein at least one input voltage selector is an analog multiplexor (Fig. 4, item 403/ Col. 5, lines 55-60 “The multiplexer 403 is arranged to select the higher of the source or drain voltage.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use a multiplexer as disclosed in Mayder to reduce the drop across the diodes of Li.
Allowable Subject Matter
Claims 1-11 allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 1, the prior art fails to disclose: “to the auxiliary circuit, the at least one input voltage selector configured to (1) selectively couple the greater of the first voltage or the second voltage to provide power to the auxiliary circuit during a startup phase of the auxiliary circuit, and (2) selectively couple the lesser of the first voltage or the second voltage to provide power to the auxiliary circuit during a steady-state operational phase of the auxiliary circuit while the lesser selected voltage meets or exceeds a specified minimum voltage for the steady-state operational phase..” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 6, the prior art fails to disclose: “to the auxiliary circuit, and configured to (1) selectively couple the greater of the first voltage or the second voltage to provide power to the auxiliary circuit during a startup phase of the auxiliary circuit, and (2) selectively couple the lesser of the first voltage or the second voltage to provide power to the auxiliary circuit during a steady-state operational phase of the auxiliary circuit while the lesser selected voltage meets or exceeds a specified minimum voltage for the steady-state operational phase.” in combination with the additionally claimed features, as are claimed by the Applicant. 

Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839